Citation Nr: 1038719	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-39 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
nervous disorder.

3.  Entitlement to service connection for an acquired nervous 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to September 
1974.  Since 1990, he had various periods of active duty for 
training (ACDUTRA),and inactive duty for training (INACDUTRA).

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for tinnitus and 
found that new and material evidence had not been submitted to 
reopen the claim for an acquired nervous disorder.

In July 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Philadelphia, Pennsylvania.  A 
transcript of that hearing has been associated with the claims 
file.  

As part of its present decision, the Board has again reviewed the 
record in depth, including with regard to whether the Veteran was 
afforded his due process rights in the development of evidence 
through testimony.  At the July 2010 hearing the Veteran was 
afforded an extensive opportunity to present testimony, evidence, 
and argument.  The transcript reveals an appropriate colloquy 
between the Veteran and the undersigned, in accordance with 
Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 
12 Vet. App. 517 (1999) (relative to the duty of hearing officers 
to suggest the submission of favorable evidence).  The transcript 
also reflects that the Veterans Law Judge conducted the hearing 
in accordance with the statutory duties to "explain fully the 
issues and suggest the submission of evidence which the claimant 
may have overlooked and which would be of advantage to the 
claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as 
recently explained by the Court in Bryant v. Shinseki, --- Vet. 
App. ----, 2010 WL 2633151 (2010).    

The issue of entitlement to service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence reflects that the Veteran experienced temporary 
tinnitus as the result of weapons noise in June 1999.

2.  The Veteran is competent to testify as to the circumstances 
of his service, but his testimony is not credible.  

3.  The Veteran does not have a current diagnosis of tinnitus due 
to any incident of qualifying service.

4.  In January 1987, the Board denied the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disease; he did not timely appeal this decision.

5.  The additional evidence received since the time of the 
January 1987 Board decision is new, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder is new 
and material, and therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to examine 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, a letter dated September 2006 satisfied the duty to 
notify provisions as detailed above.  Such notice preceded the 
adverse rating decision on appeal.  Accordingly, no further 
development is required with respect to the duty to notify.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In this case, the Veteran's service treatment records and VA 
medical treatment records have been obtained.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159.  Although the Veteran has not been 
afforded a VA examination for his claims, VA is not required to 
obtain an examination for a claim to reopen a final decision (38 
C.F.R. § 3.159(c)) and there is no duty on the part of VA to 
provide a medical examination for tinnitus in this circumstance, 
because (as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003)), he has been advised of the need to submit competent 
medical evidence indicating that he has tinnitus and further 
substantiating evidence suggestive of a linkage between his 
qualifying military service and tinnitus, if shown.  The Veteran 
has not done so, and no supportive evidence has been obtained.  

Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under the 
VCAA, does not contain competent evidence to suggest that the 
disorders are related to the Veteran's military service.  There 
is no competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . service."  
38 U.S.C.A. § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 
(2002) (Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision 
on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the claimant 
had been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge.  Because there 
was evidence of record satisfying two of the requirements of the 
statute, i.e., competent evidence of a current disability and 
evidence indicating an association between the appellant's 
disability and his active service, but there was not of record, 
as relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a nexus 
between his tinnitus and his active service, VA was to provide 
the claimant with a medical "nexus" examination).

The Veteran has not made the RO or the Board aware of any 
additional evidence that must be obtained in order to fairly 
decide his claim. As such, all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained and the 
case is ready for appellate review.  The Board additionally finds 
that general due process considerations have been complied with 
by VA.  See 38 C.F.R. § 3.103 (2009).  Any error in the sequence 
of events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
Thus, any such error is harmless and does not prohibit 
consideration of the matter on the merits.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).







Service Connection

The Veteran seeks service connection for tinnitus claimed as 
residuals of exposure to weapons noise.  

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against the 
claim and, as such, it must be denied.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden, 381 F.3d at 1167; Hickson v. West, 12  Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
elements of 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Although the Veteran does not claim that he experiences tinnitus 
as the result of his active duty, 1974, service, the Board notes 
that, for the purposes of service connection, qualifying military 
service includes any period of active or inactive duty training 
(ACDUTRA or INACDUTRA), including that performed by members of 
the National Guard of any state, during which the individual 
concerned was disabled from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(24), 101(23).

The claims file reflects that the Veteran was not seen or treated 
for complaints of tinnitus during his 1974 active duty service, 
but the report of a June 1999 medical examination states that the 
Veteran experienced a sudden onset of tinnitus while firing a 
weapon during annual training at Fort Eustis.  The examiner noted 
that tinnitus was a temporary disability.  There is no mention of 
tinnitus in future service records and the Veteran stated on a 
May 2002 self report of medical history that he did not have any 
ear trouble.  A June 2002 note recommended that, based on hearing 
levels tested in May 2002, the Veteran use ear protection.

In a September 2006 statement, the Veteran reported experiencing 
ringing of the ears while firing a gun at Fort Indiantown Gap, 
Pennsylvania.  An October 2008 note in records from an Army 
medical center reflects that the Veteran was seen for hearing 
loss.  A treatment note reflects October 2008 audiology 
treatment.

A June 2009 VA treatment note states that the Veteran reported 
being hard of hearing in his right ear as the result of 
"combat."

In July 2009, the Veteran testified that during training 
activities he was exposed to high levels of noise including 
weapons fire and truck noise, but wore hearing protection.  He 
reported "blowing out" his eardrums in October 2008 while 
firing a weapon; he stated that his earplugs fell out, but he 
kept firing.  The Veteran stated that he afterwards went to the 
dispensary for treatment and, due to the ear injury, was not 
allowed to go to Iraq.  He testified that his tinnitus did not 
start at that time, but started "five years before that" and he 
was told by his sergeant not to worry about it.  He noted that he 
still has tinnitus and that he receives treatment, in the form of 
hearing aids, from VA for the disability.

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).

The Veteran has not provided any evidence, apart from his 
testimony, that he experienced tinnitus subsequent to his 
qualifying service, to include training exercises.  The claim is 
denied on the bases that the Veteran is not credible, and there 
is no competent evidence showing tinnitus as the result of 
qualifying military service.

Although the Veteran is competent to describe his past and 
current symptoms and VA cannot ignore a veteran's testimony, 
personal interest may affect the credibility of the evidence.  
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The record 
indicates that the Veteran experienced temporary tinnitus in June 
1999 during an annual training exercise.  Years later, in 2002, 
he reported no ear trouble; an examination revealed some hearing 
loss, but there was no complaint or diagnosis of tinnitus.  In a 
September 2006 statement, the Veteran reported experiencing 
ringing of the ears while firing a gun at Fort Indiantown Gap, 
Pennsylvania, but he did not provide a date for this alleged 
incident and there are no supporting treatment records.  

He has testified that he "blew out his eardrums" in October 
2008 and was not deployable to Iraq for this reason, but October 
2008 treatment notes do not reflect any eardrum damage (although 
they do reflect treatment for hearing loss) and his service 
records show that he was found not deployable in October 2008 for 
a mental health reason.  The Veteran also testified that he was 
being treated by VA with a hearing aid for tinnitus, but VA 
treatment records do not reflect any treatment for, or diagnosis 
of, tinnitus - rather the claims file reflects that he has a 
hearing aid for hearing loss.  

As to the Veteran's apparent reference to combat service in June 
2009, the record does not show such service, and his account of 
such service is not therefore presumed credible.  38 U.S.C.A. 
§ 1154(b).  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence").

Due to the inconsistencies noted above in the Veteran's account 
of the incurrence of his claimed disability, and due to the 
medical evidence of record reflecting hearing loss, but no 
tinnitus after qualifying service (specifically that tinnitus was 
diagnosed once in 1999 during annual training and was noted as 
temporary, and the Veteran subsequently reported no ear 
problems), the Board finds his statements not credible.  See 
Cartwright, 2 Vet. App. at 25.  Also see Spencer v. West, 13 Vet. 
App. 376 (2000); Sarmiento v. Brown, 7 Vet. App. 80 (1994), 
overruled on other grounds by D'Amico v. West, 209 F 3d 1322 
(Fed. Cir. 2000).

When making evidentiary determinations, it is the Board's 
responsibility to weigh the credibility and probative value of 
all of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing to Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).  Especially with regard to the Veteran's July 2010 
testimony, the law in other quarters recognizes that those 
conducting hearings are charged with the evaluation of witness 
credibility.   See Jackson v. Veterans Administration, 768 F.2d 
1325, 1331 (1985), Pensaquitos Village Inc. v. National Labor 
Relations Board, 565 F.2d 1074, 1078 (1977).  As stated, the 
Board has found the Veteran's testimony not credible and found 
the evidence he submitted in the form of lay statements not 
probative.

For these reasons, and due to the lack of any medical evidence 
reflecting that the Veteran experienced tinnitus subsequent to 
qualifying military service, the Board is denying the claim on 
appeal for service connection for tinnitus.  Since the 
preponderance of the evidence is unfavorable on this claim, the 
benefit-of-the- doubt doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

New and Material Evidence

The Veteran is seeking to reopen a claim for service connection 
for service connection for an acquired psychiatric disorder.  The 
Board denied entitlement to service connection for this claimed 
disability in a January 1987 decision, which is final.  38 U.S.C. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

In July 2006, the Veteran submitted a claim to VA seeking to 
reopen that claim for service connection.  In a December 2006 
rating decision, the RO declined to reopen the claim, finding 
that new and material evidence had not been submitted.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an attempt 
to reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The Board 
will therefore undertake a de novo review of the new and material 
evidence issues.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

The evidence of record at the time of the January 1987 Board 
decision consisted of the Veteran's service personnel records and 
service treatment records from his 1974 active duty service, 
private treatment records, and the transcript of a July 1985 
hearing.  

The service treatment records reflect a normal enlistment 
examination, but treatment in July 1974 for "nerves" and 
prescription of valium for depressed mood.  The Veteran was 
hospitalized in 1974 for taking an overdose of valium.  His 
personnel records reflect that he subsequently was discharged on 
the ground that he could not adapt to military life.

Private treatment records show mental health treatment in 1981, 
1982, 1985, and 1986.  He was treated for bipolar disorder, 
depression, suicidal thoughts, and substance abuse.  The 
hospitalization reports reflect his history of depressed mood and 
valium overdose in 1974.

The hearing transcript reflects that the Veteran testified that 
when he was in active duty, he had problems in "Tech school;" 
felt as though too much was expected from him; that he was 
"picked on" and became unhappy.

Evidence submitted since the January 1987 Board decision includes 
additional private treatment records, VA treatment records, 
personnel and treatment records from the Veteran's reserve 
service, his lay statements, and the transcript of a July 2010 
hearing.  Such evidence was not previously before agency 
decisionmakers and thus is new.  

Moreover, some of the new evidence relates to an unestablished 
fact necessary to substantiate the claim, namely, the existence 
of a nexus between the current disability and qualifying military 
service.  Specifically, the new, material evidence includes the 
following: a March 1989 mental health treatment note reflecting 
that the Veteran was having flashbacks to seeing caskets (that 
had come back from Vietnam) on his base in 1974; an April 1989 
treatment note reflecting a "nervous condition" since his 
active duty service; an October 2008 examination report stating 
that the Veteran had an adjustment disorder with depressed mood 
due to complications with deployment; and an October 2008 memo 
noting that he had been found not deployable due to mental health 
reasons.  

The newly submitted evidence, when viewed together, raises a 
reasonable possibility of substantiating the claim for service 
connection.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) 
have been met and the claim is therefore reopened.


ORDER

Service connection for tinnitus is denied.

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder is granted.


REMAND

Under VA's duty to assist, a medical examination or medical 
opinion is considered necessary if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical evidence 
of a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2009); See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence of 
record, taking into consideration all information and lay or 
medical evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim.").  

As the claims file reflects that the Veteran may have experienced 
depression in-service in 1974, received mental health treatment 
during active duty service and thereafter, and was found non-
deployable in 2008 due to mental health reasons (and was 
diagnosed with an adjustment disorder with depressed mood due to 
complications with deployment), a medical examination is 
warranted for the claim of entitlement to service connection for 
an acquired psychiatric disability.

VA also has a duty to gather all pertinent records of VA 
treatment and identified private records.  A February 2006 VA 
treatment note reflects that the Veteran received prior mental 
health treatment at the Lebanon VA Medical Center (VAMC), but the 
claims file does not contain any earlier records from that 
facility.  A June 2009 VA treatment note also reflects that the 
Veteran received mental health treatment from the Altoona VAMC, 
but there are no such records from that facility.  The RO/AMC 
must gather these records.

In addition, the Veteran testified at the July 2010 hearing that 
there was a police record ("blotter"), discussing a nightmare 
he had and told others about, which was pertinent to his claim.  
The record does not reflect that this record has been associated 
with the record so, while this case is in remand status, the 
Veteran will be provided another opportunity to submit this 
evidence. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record.  The Veteran must be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file - to include 
any pertinent police records.  The RO/AMC 
must then obtain these records, as well as 
the outstanding VA treatment records - to 
specifically include, but not limited to, 
records prior to February 2006 from the 
Lebanon VAMC and records from the Altoona 
VAMC - and associate them with the claims 
folder.  If VA is unsuccessful in obtaining 
any identified additional records, it must 
inform the Veteran and provide him an 
opportunity to submit copies thereof.

2.  Following the above actions, the RO/AMC 
must then schedule the Veteran for a VA 
examination at an appropriate location with 
a health care provider of suitable 
background (psychiatrist/ psychologist) and 
experience to provide an opinion as to 
whether or not he currently has an acquired 
psychiatric disorder that was caused, or 
aggravated, by his active duty service or 
qualifying reserve service.  The following 
considerations will govern the examination:

a. The claims folder and a copy of 
this remand will be made available to 
the examiner, who must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

b. After reviewing the claims file and 
examining the Veteran, the examiner 
must diagnose any current psychiatric 
disorders and author an opinion as to 
whether or not any such disorder is 
related to (to include possible 
aggravation by) the Veteran's military 
service.  

c.  The examiner is asked to explain 
the medical basis or bases for the 
opinion, identifying any pertinent 
evidence of record.  This evidence 
must include, but is not limited to: 
1974 service treatment records showing 
valium prescription for "nerves" and 
depressed mood; 1985 and 1986 reports 
of behavioral health hospitalizations; 
1989 mental health treatment records 
showing flashbacks to coffins of 
deceased Vietnam soldiers; the 
Veteran's past diagnoses of anxiety 
disorder, depression, obsessive 
compulsive disorder, schizophrenia, 
bipolar disorder, and adjustment 
disorder; records of VA mental health 
treatment; and 2008 records of mental 
health treatment from the National 
Guard (reflecting current diagnoses as 
well as the Veteran's status as an 
adult survivor of childhood physical 
and sexual abuse).

d.  A rationale must be provided for 
any findings rendered and medical 
treatises referenced by the examiner 
must be cited.  If the examiner is 
unable to render an opinion without 
resort to speculation, he or she 
should explain why and so state.

3.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action must be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.

4.  Thereafter, the RO must consider all 
of the evidence of record and readjudicate 
the Veteran's claims for service 
connection.  The Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


